DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 9, filed September 15, 2022, with respect to 112 rejections have been fully considered and are persuasive.  The 112 rejections have been withdrawn. 
Applicant's arguments see pages 9-11, filed September 15, 2022, with respect to prior art rejections have been fully considered but they are not persuasive. 
In regards to the argument that the prior art doesn’t teach of the second and third control limitations, the examiner respectfully disagrees.  These limitations are taught by Morisaki in view of Sorge, further in view of Huh.  In regards to the second control mode, it is noted that this claim limitation is merely required to continue to run the engine.  When an engine turns on, it is automatically continuing to run the engine, unless there is a command otherwise.  There are no additional claim limitations within claim 1 that clarify when this second control is occurring, so the broadest reasonable interpretation of the claims would include an engine not being stopped, and therefore continuing to run.  One of ordinary skill in the art of the invention would see that Morisaki does not teach of the engine immediately shutting off unless a command is given, and therefore the engine is made to continue running.  It is noted that “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and does not further limit this second control.  Morisaki in view of Sorge further in view of Huh teach the “wherein in the second control, the engine-on state is held and the charging is performed when there are an acceleration input, an engine off request, and a deceleration input or, in the second control, an engine clutch remains engaged, the engine is driven at a driving point selected to achieve a predetermined EGR ratio and to generate an engine torque for a constant amount in a low efficiency, and the battery is charged by a driving motor” limitation in Morisaki Para 0125, Part 15, Para 0045-0046, 0049-0052, 0057, 0059, Fig 5, 0009, 0037, Fig 1 Parts 6, 10, 20, and 18 (where Fig 5 shows a deceleration occurring while in the CS mode; where the charging is performed by the engine, therefore the engine would be on in order to perform charging; where the charging is continued when the clutch is engaged), Surge Para 0018 and 0025, and Huh Para 0026, 0058, 0061, Fig 3.  No further arguments have been provided outlining the applicant’s position.  
In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052).  Huh teaches of “the third control comprises a driver' s brake pedal operation control for turning the engine off when there is a deceleration input” in Para 0036, 0058.  Morisaki in view of Surge further in view of Huh further in view of Watanabe teaches of “a cumulative charge/discharge amount control for accumulating a charge/discharge amount and turning the engine off when a cumulative amount is equal to or greater than a preset reference amount” in Morisaki Para 0040, 0044, 0048 and Watanabe Para 0089, 0091, and 0097.  Morisaki in view of Surge further in view of Huh further in view of Watanabe teaches of “a cumulative charge amount control for accumulating a charge amount and turning the engine off when the cumulative amount is equal to or greater than a preset reference amount” in Morisaki Para 0040, 0044, 0048; Watanabe Para 0089, 0091, and 0097.  Morisaki in view of Surge further in view of Huh further in view of Watanabe teaches of “an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater” in Watanabe Para 0037-0038, 0094, 0097.  Therefore, all of the options provided for the third control mode have been fully taught, despite only one being required by the claim limitations.  No further arguments have been provided outlining the applicant’s position.  
Claim Objections
Claims 1, 13, and 20 are objected to because of the following informalities:  In regards to claims 1, 13, and 20, “an cumulative amount” should read -- a cumulative amount--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 13-15, 17-18, 20, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 1, it is claimed to “in the second control, the engine-on state is held and the charging is performed when there are an acceleration input, an engine off request, and a deceleration input”, which was not found within the original disclosure.  It is noted that the original disclosure recites in Para 0067 that “when there is not an acceleration input, an engine off request, a deceleration input or the like, the engine on is held to perform charging”.  The current claim limitations appear to perform the opposite of that originally disclosed, as in the original disclosure, the engine-on state is held until at least one of the acceleration input, an engine off request, a deceleration input are performed.  On the other hand, the current claim limitations require that the engine-on state is held when all of the acceleration input, an engine off request, and a deceleration input are performed.  
In regards to claims 13 and 20, the claims recite analogous limitations to claim 1 above, and therefore are rejected on the same premise.  
In regards to claims 3-4, 14-15, 17-18, and 25-27, the claims are dependent upon a rejected claim and are therefore rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 13-15, 17-18, 20, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1, 13, and 20, “a charge amount” in the second to last line is unclear because it is not known if this is the same “a charge amount” in the sixth to last line, or if this is a different value, rendering the claim indefinite.  
In regards to claims 1, 13, and 20, “an cumulative amount” in the last line is unclear because it is not known if this is the same “a cumulative amount” in the eighth to last line, or if this is a different value, rendering the claim indefinite.  
In regards to claims 1, 13, and 20, “a preset reference amount” in the fifth to last line is unclear because it is not known if this is the same “a preset reference amount” in the seventh to last line, or if this is a different value, rendering the claim indefinite.  
In regards to claims 3-4, 14-15, 17-18, and 25-27, the claims are dependent upon a rejected claim and are therefore rejected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-4, 13-15, 17-18, 20, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morisaki (US 20160272190; already of record from IDS) in view of Sorge (US 2015/0101580; already of record) further in view of Huh et al. (US 20190031176; hereinafter Huh; already of record) further in view of Watanabe (US 20140076104; already of record).
In regards to claim 1, Morisaki discloses of a method of controlling running of an engine (Abstract, Para 0045-0046), the method comprising:
receiving, by an input unit, required power data (Para 0037-0039);
executing, by a controller, one among a first control for running the engine, a second control for keeping on running the engine, and a third control for stopping the engine, each of the first, and third controls being executed according to the required power data (Para 0045-0046, 0049-0052; “HV running”; where the first control mode is when the HV running initially starts, the second control mode is when the HV running continues to run, and the third control mode is when the HV running stops running; In regards to the second control mode, it is noted that this claim limitation is merely required to continue to run the engine.  When an engine turns on, it is automatically continuing to run the engine, unless there is a command otherwise.  There are no additional claim limitations within claim 1 that clarify when this second control is occurring, so the broadest reasonable interpretation of the claims would include an engine not being stopped, and therefore continuing to run.  One of ordinary skill in the art of the invention would see that Morisaki does not teach of the engine immediately shutting off unless a command is given, and therefore the engine is made to continue running.  In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052)); and
discharging or charging a battery under control of the controller (Para 0040, Claim 1); 
wherein executing the first control comprises temporarily switching a charge depleting (CD) mode in which battery power of the battery is consumed to a charge sustaining (CS) mode in which the battery power is sustained (Para 0046, 0049; where the modes are swapped from CD to CS to maintain the SOC, resulting in the HV running);
wherein executing the second control comprises holding an engine-on state by delaying the engine off in preparation for re-acceleration in a state where there is not an acceleration input (Para 0045-0046, 0049-0052; where keeping the engine running in an engine-on state by delaying an engine off is the same as keeping an engine running; where “in preparation for re-acceleration in a state where there is not an acceleration input” is an intended use and has no patentable weight); 
wherein the second control comprises any one of an engine charge mode control in which the engine-on state is held while the engine holds power of a certain amount or higher to charge the battery, an engine fuel-cut control in which the engine-on state is held in a state without fuel injection, an engine zero torque control in which the engine-on state is held by offsetting an engine load with engine outputting zero torque, and an exhaust gas recirculation (EGR) ratio-considered engine torque control in which the engine-on state is held by driving the engine by power through which an engine efficiency is highest in terms of an EGR ratio (Para 0045-0046, 0049-0052; where by having the engine running, it is therefore holding power of a certain amount or higher);
wherein in the second control, the engine-on state is held and the charging is performed when there are acceleration input, an engine off request, and a deceleration input or, in the second control, an engine clutch remains engaged (Para 0125, Part 15, Para 0045-0046, 0049-0052, 0057, 0059, Fig 5; where there is no suggestion that the charging being performed would not occur under these limitations, as it is taught of stopping the charging based on a selection made by a user, and based on the state of charge of the electrical storage device (Para 0009); where Fig 5 shows a deceleration occurring while in the CS mode; where the charging is performed by the engine, therefore the engine would be on in order to perform charging) … to generate an engine torque for a constant amount (Para 0086, 0012-0013, 0106-0107) and the battery is charged by a driving motor (Para 0037, Fig 1 Parts 6, 10, 20, and 18); and
wherein the third control (Para 0045-0046, 0049-0052; wherein the third control mode is when the HV running stops running; In regards to the third control mode, it would be obvious to one of ordinary skill in the art that an engine of an automobile has control for stopping the engine by taking the key out of the ignition, pressing a button, or by other means.  Additionally/alternatively, Morisaki discloses that the engine stops when the when the SOC increases (Para 0052)) comprises any one of:
…
a cumulative charge/discharge amount control for accumulating a charge/discharge amount (Para 0040, 0044, 0048)…
a cumulative charge amount control for accumulating a charge amount (Para 0040, 0044, 0048)…

However, Morisaki does not specifically disclose of the engine is driven at a driving point selected to achieve a predetermined EGR ratio; 
wherein the third control comprises any one of:
a driver' s brake pedal operation control for turning the engine off when there is a deceleration input;
a cumulative charge/discharge amount control for accumulating a charge/discharge amount and turning the engine off when a cumulative amount is equal to or greater than a preset reference amount;
a cumulative charge amount control for accumulating a charge amount and turning the engine off when the cumulative amount is equal to or greater than a preset reference amount; and
an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater.

Surge, in the same field of endeavor, teaches of the engine is driven at a driving point selected to achieve a predetermined EGR ratio (Para 0018 and 0025) …
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second control, as taught by Morisaki, to include the engine is driven at a driving point selected to achieve a predetermined EGR ratio, as taught by Sorge, in order to allow reduce formation of nitrogen oxides (Sorge Para 0002).

However, Morisaki in view of Surge does not specifically teach of wherein the third control comprises any one of:
a driver' s brake pedal operation control for turning the engine off when there is a deceleration input;
a cumulative charge/discharge amount control for accumulating a charge/discharge amount and turning the engine off when a cumulative amount is equal to or greater than a preset reference amount;
a cumulative charge amount control for accumulating a charge amount and turning the engine off when the cumulative amount is equal to or greater than a preset reference amount; and
an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater.

Huh, in the same field of endeavor, teaches of wherein the third control comprises a driver's brake pedal operation control for turning the engine off when there is a deceleration input (Para 0036, 0058).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third control, as taught by Morisaki in view of Surge, to include a driver's brake pedal operation control for turning the engine off when there is a deceleration input, as taught by Huh, in order to allow unnecessary fuel losses to be prevented (Huh Para 0058).

However, Morisaki in view of Surge further in view of Huh does not specifically teach of wherein the third control comprises
a cumulative charge/discharge amount control for accumulating a charge/discharge amount and turning the engine off when a cumulative amount is equal to or greater than a preset reference amount;
a cumulative charge amount control for accumulating a charge amount and turning the engine off when the cumulative amount is equal to or greater than a preset reference amount; and
an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater.

Watanabe, in the same field of endeavor, teaches of wherein the third control comprises
a cumulative charge/discharge amount control for accumulating a charge/discharge amount and turning the engine off when a cumulative amount is equal to or greater than a preset reference amount (Para 0089, 0091, and 0097; where the engine is shut off when in the CD mode);
a cumulative charge amount control for accumulating a charge amount and turning the engine off when the cumulative amount is equal to or greater than a preset reference amount (Watanabe Para 0089, 0091, and 0097); and
an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater (Watanabe Para 0037-0038, 0094, 0097).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the third control, as taught by Morisaki in view of Surge further in view of Huh, to include turning the engine off when a cumulative amount is equal to or greater than a preset reference amount and an acceleration intention-considered cumulative charge amount control for accumulating a charge amount while there is an acceleration input and turning the engine off when an cumulative amount is a preset reference or greater, as taught by Watanabe, in order to increase the efficiency of the engine (Watanabe Para 0131).
In regards to claim 3, Morisaki in view of surge further in view of Huh further in view of Watanabe teaches of the method of claim 1, wherein the CS mode includes at least one among full load region restriction, low torque region restriction, or driving in a maximum exhaust gas recirculation (EGR) application region (Morisaki Para 0058-0059, Fig 3).
In regards to claim 4, Morisaki in view of surge further in view of Huh further in view of Watanabe teaches of the method of claim 3, wherein the CS mode is designed to prevent the power of the battery from deteriorating (Morisaki Para 0049).
In regards to claim 13, the claim recites analogous limitations to claim 1, and is therefore rejected on the same premise.
In regards to claim 14, Morisaki in view of surge further in view of Huh further in view of Watanabe teaches of the vehicle of claim 13, further comprising a driving motor, wherein the battery is configured to be charged by the driving motor (Morisaki Para 0037, Fig 1 Parts 6, 10, 20, and 18).
In regards to claim 15, Morisaki in view of surge further in view of Huh further in view of Watanabe teaches of the vehicle of claim 13, further comprising:
a driving motor coupled to the controller (Morisaki Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26);
a generator coupled to the controller (Morisaki Para 0037, 0041, Fig 1 Parts 6, 10, 20, 18, 26); and
a power device configured to convert generation power of three-phase AC power generated in the driving motor or the generator into DC power or to invert DC power supplied from the battery into three-phase AC power to provide three-phase AC power to the driving motor or the generator (Morisaki Para 0037, 0041-0042).
In regards to claims 17 - 18, the claim recites analogous limitations to claims 3 and 1, respectively, and are therefore rejected on the same premise.
In regards to claim 20, the claim recites analogous limitations to claims 1 and 3-4, and is therefore rejected on the same premise.
In regards to claims 25-27, the claim recites analogous limitations to claims 15, 3, and 1, respectively, and are therefore rejected on the same premise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663